April   23, 1957


Non. R. E. Swift                        Oplaioa No. WW-107
county Attorney
Al& rson cosnty                         Re:   Does the tax colleckr for a
Palestine. Texu                               school dietrtct have the authority
                                              to watve deltnquent tsxes?

Dear Mr.     Swift:

             You rsquest the 0pInion of this office upon the qaestlon
‘presented   ln your. letkr of April 3, 1957. which L as follows:          ~_

           ‘I mnld.llke    sa oplaios   OS the question heroin
     set forth:

            aArtlcle 7298, B&S:     provldu  tbt no delbquent
     texpqer    shall have the right to pkad k any court or
     k UY muasr        ,mly upon uy Stakk of Limitation by
     way of defense against the payment of tuces dae from
     Urn or her to the State, *+*L**School     Dtstrlct or other
     taxing authority. provided that thk law 1s not bpplled to
     collection of dellsqsent school taxes nsessed      prior to
     July 1, 1941-S***.      In dew of thk statuk.     when a
     taxpayer has delkquut      school tases prior to 1941, aid
     desires that these school buss be ellminakd        so that
     he does Mt hrVS to py Same, is it neceS6aa-y that a.
     suit be filed aad allow the. taxpayer to plead this
     Sktuk    of. Limfktlo~.  or can the tas collector simply
     collect all ths taxes dme oxopt for tha delkqsent       school
     taxes prior to 1941~asd ksss hkn a valid receipt for
     payment la full of all ~XU      tht are de 1

           “rhe feet sltsatlon confrontLug me that reqnlres
     an opinion oa’thk   matkr ls u foLlows:      Than ue over
     one hlmdred helm that own a p&es of property.       These
     kxes rlll be paid by the bslrs living here lf the school
     taxes due prior to I941 caa be elicnlsakd.      However, lf
     it 1s necessary to file a suit, the cost of ciktlon to all
     qf these hplrs, both personal and by poblicatlon, will be
     so great that It would be ualeee    to do it.

            -1 can find no authority on this qwstloa, but a
     reasonable construction of the sktute would seem to nllow
     the tax collector to simply forego the schotl taxer prior
     to’1941 WithOUt the WCOs61~ Of a k~ SUk
Hon. R. E. Swift, page 2 (WW-107)



          Article 7298, Vernon’s Civil Statutes, is a limitation statute
and nothing more.   In an appropriate case, Lt is available to the
taxpayer and the landowner as a defeaae la a delinqusnt tax suit but
must be pleaded and proven     Sam Bassett Lumber -Company v. City
of Noumkn. 145 Tax. 492, 198m.2d      879.   In this case the court said:
           ”
            . . . That is true, if for no other reason,
     simply because euch llmltatton statoks do not
     release or extlngolsh the debt, but merely affect
     the remedy when ik exforcernent is lought.
     Goldfrank, Frrnh   C Co. v. Young, 64 Tex. 432;
     Ltmestone Couuty v, Robblns. 120 Tex. 341, 38
S.W.2d 5801 Central Nat. B~nb v. Latham II Co.,
     Tex.Civ.App..  22 S.W.td 765, writ refused; 37
     C.J. 698. Sec. 18:

            The duties and powers of tax collectors are derived from
the Constitution nud skkkr     aad such a6 may be reasonably inferred
therefrom.    Their duties perklning to the collectlou of taxes, whether
current or dellnqnent, are purely mlnlstertal.    They have no dlscretlon
such as forgtvlng or tgnorlng the coLlectlou of taxes lawfully assersed.
Only the courts are empowered to enforce statutes of limitation such
as provided lx Arttcle 7298, V.C.S.    It is true that the Legislature has
the power to forgive delinquent taxes which have been due for a period
of at least kn years (Section 55’. Article III of the Constitution).  As
a corollary to this the Legklature   would have the authority to forghe
penalty and tnkrest   on delinquent taxes by general law even though
les8 than kn years past due, because they do.not constitute a part
of the tax, but the tnx collector ls without authority to release or ignore
the collection of accrued penalty and Interest on delinquent tares.    Jones
v. Williams,   121 Tex. 94. 45 S.W.Zd 130 (1931).

           You are. therefore, respectfully advised that neither the tax
collector nor my other county, State or offlcld of any taxing district has
any authority to forFive or ignore taxes Lawfully assessed   against any
taxpayer or his property or the sktutory    accrued penalty and Interest.


                                SUMMARY


          The kx collector has no .anthorlty or power to
          forgive or forego the collection of. taxes hw-
          fully assessed and only a conrt may enforce
Hon.~ R. E. Swift, page 3 (WW-107)



          sktuka    of Ilmltatlon such As Article  7298,
          V.C.S., had to be hvallable must be plasded
          And proven.     Ponnlty And interest on delinquent
          taxes may not be waived or released     by the
          tax collector.
                                   .
                                     Yours    very truly,

                                     WILL    w&i
                                     Attorney  General



                                     BY